Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “estimating, for the future time, a fast fading loss associated with the signal by at least determining differences between the plurality of fading losses and the shadow fading loss; calculating signal-to-interference-plus-noise-ratio (SINR) that includes at least one fading loss selected from the shadow fading loss and the fast fading loss; and causing the non-terrestrial station to transmit a second signal for a second transmission time period that includes the future time, the second signal having first settings for modulation and channel coding parameters, the first settings determined based on the SINR calculated.”
 	Independent claim 11 requires “determining a fast fading loss that is different than the shadow fading loss; and causing, in response to receiving the communications, the non-terrestrial station to transmit a second signal according to second modulation and channel coding settings different than the first modulation and channel coding settings during a second transmission period.”
 	Independent claim 18 requires “determine a fast fading loss that is different than the shadow fading loss; and cause, in response to receiving the communications, the non-terrestrial station to transmit a second signal according to second modulation and channel coding 
 	The prior art of record (in particular, D1: CN 107 046 447 A (EQUIPMENT INST PLA) (hereinafter D1) does not disclose, with respect to claim 1, “estimating, for the future time, a fast fading loss associated with the signal by at least determining differences between the plurality of fading losses and the shadow fading loss; calculating signal-to-interference-plus-noise-ratio (SINR) that includes at least one fading loss selected from the shadow fading loss and the fast fading loss; and causing the non-terrestrial station to transmit a second signal for a second transmission time period that includes the future time, the second signal having first settings for modulation and channel coding parameters, the first settings determined based on the SINR calculated.” as claimed.  Rather, D1 discloses an adaptive modulation and coding method specific to remote sensing data transmission of a low earth orbit satellite (see D1, abstract).  Moreover, D1 solves the problem of frequency selective fading and channel time-varying of low-orbit satellite remote sensing digital channel through the estimation and smoothing of SINR, and realizes stable measurement of channel state; and uses the predictability of the channel to predict SINR. The same reasoning applies to claims 11 and 18.  Accordingly, claims 1, 3-20 are allowed. 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477